Exhibit FOR IMMEDIATE RELEASE October 21, 2009 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS EARNINGS FOR THE THIRD QUARTER 2009. Earnings Summary (in thousands except per share data) 3Q 2009 2Q 2009 3Q 2008 9 Months 2009 9 Months 2008 Net income/(loss) $ 5,584 $ 5,937 $ (577 ) $ 18,101 $ 16,588 Earnings/(loss) per share $ 0.37 $ 0.39 $ (0.04 ) $ 1.20 $ 1.11 Earnings/(loss) per share—diluted $ 0.37 $ 0.39 $ (0.04 ) $ 1.19 $ 1.09 Return on average assets 0.72 % 0.78 % (0.08 )% 0.80 % 0.76 % Return on average equity 6.94 % 7.54 % (0.74 )% 7.65 % 7.16 % Efficiency ratio 61.67 % 64.25 % 58.63 % 64.59 % 57.43 % Tangible common equity 8.51 % 8.38 % 8.39 % 8.51 % 8.39 % Dividends declared per share $ 0.30 $ 0.30 $ 0.29 $ 0.90 $ 0.87 Book value per share $ 21.04 $ 20.80 $ 20.26 $ 21.04 $ 20.26 Weighted average shares 15,145 15,127 15,011 15,116 15,000 Weighted average shares—diluted 15,198 15,219 15,263 15,207 15,153 Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings for the quarter ended September 30, 2009 of $5.6 million or $0.37 per basic share compared to $5.9 million or $0.39 per basic share earned during the quarter ended June 30, 2009 and a loss of ($0.6 million) or ($0.04) per basic share incurred during the third quarter of 2008.The loss recorded in the third quarter 2008 was a result of the $13.5 million other than temporary impairment (OTTI) charge to earnings incurred due to the U.S. Treasury placing Freddie Mac and Fannie Mae into conservatorship.Year-to-date September 30, 2009 earnings per basic share were $1.20 compared to $1.11 for the same period in 2008. CTBI continues to maintain a significantly higher level of capital than required by regulatory authorities to be designated as well-capitalized.On September 30, 2009, our Tangible Common Equity/Tangible Assets Ratio remained significantly higher than our peer institutions at 8.51%, our Tier 1 Leverage Ratio of 10.25% was 525 basis points higher than the 5.00% required, our Tier 1 Risk-Based Capital Ratio of 12.92% was 692 basis points higher than the required 6.00%, and our Total
